Citation Nr: 0817207	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-27 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as post-traumatic 
stress disorder (PTSD) with depression and anxiety.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in January 2007; a transcript 
is of record. 

As a preliminary matter, the Board notes that in the June 
2005 statement of the case (SOC), the RO decided that new and 
material evidence had been associated with the claims file 
and therefore reopened the previously disallowed claim of 
entitlement to service connection for an acquired psychiatric 
disorder, claimed as PTSD with depression and anxiety, but 
denied the claim on the merits.  The Board notes that in 
Barnett v. Brown, 8 Vet. App. 1 (1995), affirmed 83 F.3d 1380 
(Fed. Cir. 1996), it was determined that the statutory scheme 
in 38 U.S.C.A. §§ 5108 and 7104 establishes a legal duty for 
the Board to consider new and material issues regardless of 
the RO's actions.  The Board may not consider a previously 
and finally disallowed claim unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find.  As such, the Board must make its own 
determination as to whether new and material evidence has 
been presented to reopen the veteran's claim.  




FINDINGS OF FACT

1.  By an unappealed decision dated in March 1992, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD, dysthymic disorder, and personality 
disorder. 	

2.  Evidence submitted subsequent to the March 1992 decision 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim of 
entitlement to service connection for PTSD, dysthymic 
disorder, and personality disorder and raises a reasonable 
possibility of substantiating the claim.  

3.  The competent medical evidence does not show that the 
veteran has a confirmed PTSD diagnosis.

4.  The competent medical evidence clearly and unmistakably 
shows that the veteran's depression, somatoform disorder, and 
anxiety pre-existed service.

5.  The competent medical evidence does not show that the 
pre-existing depression and anxiety were aggravated in 
service.


CONCLUSIONS OF LAW

1.  The rating decision of March 1992 is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.129 
(1991). 

2.  The veteran has submitted new and material evidence that 
warrants reopening her claim for service connection for an 
acquired psychiatric disorder, claimed as PTSD with 
depression and anxiety.  38 U.S.C.A. §§ 5103, 5103A, 5108 
(West 2002); 38 C.F.R. §§ 3.156(a) (2007).   

3.  PTSD with anxiety and depression was not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and her representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

When the veteran is attempting to reopen a previously 
disallowed claim, VA must notify the veteran of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in July 2002, the RO 
advised the veteran of what the evidence must show to reopen 
her claim for service-connected compensation benefits.  The 
RO advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  The RO also essentially requested that the veteran 
send any evidence in her possession that pertained to the 
claim.   

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The RO also included notice of these 
elements of a service connection claim in a supplemental 
statement of the case (SSOC), dated in June 2006.  The Board 
finds that in issuing these documents, the RO has satisfied 
the requirements of Dingess/Hartman.

Finally, the Board finds that although the July 2002 VCAA 
notice did not include the basis for the prior denial and a 
description of the evidence that would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial as required by Kent, the record shows that 
the veteran had adequate notice and to proceed would not be 
prejudicial.   

In both the May 2003 rating decision and June 2005 statement 
of the case (SOC), the RO informed the veteran of the 
definition of new and material evidence and explained why the 
veteran had not submitted such evidence.  As discussed more 
fully below, the basis for the prior denial was that PTSD had 
not been presently diagnosed and the other claimed disorders 
had not been medically linked to military service.  In 
correspondence dated in February 2004, the veteran submitted 
VAMC treatment records reflecting a PTSD diagnosis.  In her 
substantive appeal, the veteran pointed to specific portions 
of her service medical records and asserted that her 
disorders began at that time.  

The Board finds that	 by providing the statements that she 
did, the veteran indicated that she had actual knowledge of 
the necessary elements of the claim that had not yet been 
established.  Thus, all potential evidence pertaining to the 
bases for the previous denial had been obtained and 
additional notice would not have resulted in the submission 
in pertinent evidence not already of record.  

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained treatment records from the 
White City VA Medical Center (VAMC) and provided the veteran 
with three VA examinations.  The veteran has not made the RO 
or the Board aware of any other evidence relevant to her 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  Accordingly, the Board will proceed 
with appellate review.

Legal Criteria and Procedural History

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2007).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2007).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for her claim has been satisfied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) 
of 38 C.F.R. incorporates the Diagnostic and Statistical 
Manual of Mental Disorders-IV (DSM-IV) as the governing 
criteria for diagnosing PTSD.  38 C.F.R. § 4.125(a) (2007).   

Every veteran is presumed to have been in sound condition at 
the time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304 (2007); VAOPGCPREC 3-
03.

A review of the record shows that the veteran's initial claim 
for service-connected benefits for an acquired psychiatric 
disorder, claimed as PTSD with depression and anxiety, was 
denied in a March 1992 rating decision.  In correspondence 
dated in March 1992, the RO informed the veteran of the 
denial and advised her of her procedural and appellate 
rights.  The veteran filed a notice of disagreement and the 
RO subsequently issued an SOC.  In correspondence dated in 
August 1992, the RO informed the veteran of the requirement 
to submit a substantive appeal.  The veteran failed to file 
the appeal and the March 1992 rating decision became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
19.129, 19.129 (1991). 

The veteran filed the instant claim to reopen her claim for 
compensation benefits in July 2002.  The RO denied that claim 
in a rating decision dated in May 2003.  In a letter dated in 
May 2003, the RO advised the veteran of the decision not to 
reopen the claim, which the RO phrased as "service 
connection for post-traumatic stress disorder with depression 
and anxiety disorder."  The veteran appealed that rating 
decision and it is properly before the Board.  

Evidence

In the March 1992 rating decision, the RO considered the 
veteran's service medical records, personnel records, a PTSD 
questionnaire, a psychiatric evaluation, a social-industrial 
survey, and a lay statement from D.P.  

The service medical records showed that the veteran sought 
mental health
treatment on several occasions.  A psychiatric consultation, 
dated in February 1976, showed that the veteran presented 
with complaints of marital problems.  In that consultation, 
Dr. D.H. wrote that the veteran was not in need of 
psychiatric assistance and was encouraged to deal with her 
own problems firmly and quickly.  Dr. D.H. discharged the 
veteran to duty with no psychiatric diagnosis.

Service medical records showed that the veteran again 
presented with complaints of marital problems in April 1976.  
In a chronological record of medical care of that date, the 
examiner recorded his impression as "situational reaction."  
A May 1976, chronological record of medical care reflected a 
diagnosis of depression.  

In a mental health consultation dated in December 1976, the 
examiner reported that the veteran had a personality disorder 
that treatment was unlikely to change.  According to that 
consultation, the veteran related significant and chronic 
gynecological difficulties dating from her first of three 
marriages.  The veteran also reported a history of 
internalization of psychological stress, which manifested 
itself in sporadic but chronic functional gastrointestinal 
symptoms.  The examiner stated that the stress response was 
learned and that the veteran did not appear motivated for 
retraining to learn less functional methods of handling 
stress.  The examiner diagnosed hysterical personality and 
recommended administrative separation.   

The social-industrial survey, which was dated in January 
1992, reflected that the veteran had reported experiencing a 
traumatic event while in service that involved a prank that 
other sailors had played on her while she was stationed in 
Hawaii.  The licensed social worker who prepared the survey 
stated that the veteran had a history of pre-existing events 
that could also contribute to a delayed stress disorder.  The 
social worker stated that the veteran's memory of the 
traumatic event was more likely a displacement of the denial 
and anger about her family of origin.  The social worker 
concluded that although the veteran's experience in service 
was "very traumatic" to her, it had its roots prior to 
military service.

A psychiatric evaluation, dated in January 1992, reflected 
diagnoses of dysthymic disorder and personality disorder with 
histrionic and passive/aggressive traits.  In that report, 
Dr. S.M.S. stated that the veteran did not present with a 
primary anxiety disorder.  Instead, Dr. S.M.S. asserted, the 
emotion she expressed over the reported in-service incident 
was more reflective of her personality rather than the trauma 
of the event.  

In the statement from D.P., one of the veteran's ex-husbands, 
he described the veteran's reaction to a time when he came up 
to her unexpectedly as "completely out of proportion" to 
the incident.  D.P. described the veteran as "nervous and 
jittery" and "depressed."  

Evidence received since the March 1992 rating decision 
consisted of three VA examination reports, VAMC treatment 
records, a transcript of testimony presented at the veteran's 
travel board hearing, an independent medical expert opinion 
report, the veteran's written response to the independent 
medical expert opinion report, and a written argument 
submitted by the veteran's representative.

In the first VA examination report, which was dated in April 
2003, Dr. J.L. reported that the veteran did not meet the 
DSM-IV criteria for PTSD.  Instead, Dr. J.L. diagnosed 
dysthymic disorder, undifferentiated somatoform disorder, and 
personality disorder not otherwise specified (NOS) with 
histrionic and borderline features.  According to the report, 
the doctor based these diagnoses on a review of the claims 
file, an interview with the veteran, and clinical testing.    

Dr. J.L. summarized the veteran's history and present 
complaints; his summary included the following.  The veteran 
reported experiencing a lot of family strife when growing up.  
The veteran experienced emotional distress and even attempted 
suicide by cutting her wrists in her junior or senior year of 
high school.  Since her discharge from service, the veteran 
estimated she had held eight jobs.  The veteran had been 
married and divorced five times; she had no children.  The 
veteran described her first two husbands as violently abusive 
alcoholics.  The veteran described her fifth husband as 
"verbally threatening and verbally aggressive."  The 
veteran's present complaints included stress over finances.  

The veteran reported as an in-service stressor a time when 
she was working a night shift at a naval air station when two 
men in white sheets stood on the roof over her.  The veteran 
stated that this practical joke scared her.  Afterwards, the 
veteran saw a psychiatrist, who ultimately recommended her 
discharge.  

Dr. J.L. then discussed the veteran's service medical 
records, which included several instances of treatment for 
psychiatric symptoms.  Based on these records and the 
veteran's own reports, Dr. J.L. determined that the stressor 
did not meet the threshold criteria.  Dr. J.L. also stated 
that the veteran's in-service functional gastrointestinal 
complaints was a somatization disorder in response to 
emotional problems.  The reactions the veteran currently 
reported from a recent job was consistent with the in-service 
diagnosis of hysterical personality made one year prior to 
the alleged traumatic incident.  

Although the veteran appeared to have symptoms of increased 
arousal, Dr. J.L. felt that these were more likely due to her 
pre-service violent marital relationship and family problems 
in adolescence.  Dr. J.L. stated that the veteran's emotional 
problems began in adolescence if the wrist cutting incident 
is used as a benchmark.  Dr. J.L. stated that the veteran's 
symptoms, which included dysphoric moods such as unhappiness, 
anger, and resentment, appeared to have been longstanding and 
may have dated back to her rather unhappy childhood.  Her 
multiple marriages and disappointed events in her Navy career 
only accentuated this according to the doctor.  

VAMC progress notes, dated from July 2002 to January 2004, 
reflected multiple diagnoses of depression with PTSD.

In the second VA examination report, dated in December 2004, 
Dr. S.J. provided an opinion after extensively discussing the 
veteran's psychiatric history.  The most pertinent provisions 
of the summarization follow.  The veteran reported ongoing 
depression and frustration, which she said was "a lifetime 
thing."  The veteran incurred an injury to her arm at work 
in September 2004; this injury currently gave her much 
stress.  The veteran also reported depression and stress over 
her finances.  

Dr. S.J. diagnosed dysthymic disorder, undifferentiated 
somatoform disorder, and personality disorder with histrionic 
and borderline features.  Dr. S.J. stated that these 
diagnoses were the same as those reflected in the April 2003 
VA examination report.  

Dr. S.J. also stated that while in the military the veteran 
had been diagnosed with gastrointestinal symptoms that were 
related to psychological disorder.  Dr. S.J. also stated that 
the veteran's present physical complaints consisted of pain 
in her extremities.  Dr. S.J. felt that these were a 
somatization in presentation as was the situation in the 
military.

In the third VA examination report, which was dated in June 
2005, Dr. J.L. diagnosed dysthymic disorder, undifferentiated 
somatoform disorder, and personality disorder NOS with 
histrionic and borderline features.  Dr. J.L. indicated that 
he had reviewed the veteran's claims file.  Dr. J.L.'s report 
included a discussion of the veteran's situation since he 
last examined her in 2003.  Since then, the veteran had 
worked in three jobs, including one in which she injured her 
arm.  Dr. J.L. noted considerable improvement since he last 
examined her and credited her new job for that.  

Regarding the etiology of the diagnoses, Dr. J.L. provided 
the following opinion.  The veteran's dysthymic and 
somatoform disorders were not caused by or a result of 
military service.  Regarding the personality disorder NOS 
(histrionic and borderline features), Dr. J.L. stated that it 
was the same personality disorder that was diagnosed on 
active duty, but that he identified somewhat different 
features and the diagnostic nomenclature had been changed 
several times since she was diagnosed on active duty.  The 
personality disorder NOS was distinctly separate from the 
dysthymic disorder and somatoform disorder.  

In the independent medical expert opinion report, dated in 
October 2007, Dr. A.F. concluded that there was no evidence 
the veteran had PTSD either now or in the past.  Dr. A.F. 
concluded that the stressor the veteran identified did not 
meet the criteria for a life threatening or even perceived 
life threatening circumstance that would have precipitated 
signs and symptoms of PTSD.  Dr. A.F. stated that the veteran 
had depression, anxiety, and personality problems that had 
predated her time in service.  Regarding the depression and 
anxiety, Dr. A.F. concluded that these clearly and 
unmistakably existed prior to service.  Dr. A.F. reasoned 
that the veteran described a chaotic childhood, chaotic 
marriages, and was distressed as a teenager.  Regarding 
distress as a teenager, Dr. A.F. cited the veteran's history 
of cutting herself, which was indicative of either a 
depressive or anxiety disorder or personality disorder as a 
result of a chaotic home environment.  

Dr. A.F. also concluded that the psychiatric disorders 
clearly and unmistakably preexisted service and were not 
aggravated by service.  Dr. A.F. reasoned that the reported 
stressor was a practical joke that posed no danger to the 
veteran and the situation was quickly resolved.  Dr. A.F. 
stated that relative to the other events in the veteran's 
life dating from her childhood and multiple marriages, her 
difficulty with employment, and her physical disorders could 
in no way compare to this one isolated incident.  Dr. A.F. 
confirmed that she had reviewed the veteran's medical and VA 
records.  Dr. A.F. also thoroughly discussed the veteran's 
relevant history, including before, during, and after the 
military.  

In response to the independent medical expert opinion report, 
the veteran submitted a statement, dated in January 2008.  In 
that statement, the veteran challenged the accuracy of 
various portions of the report.  Among these were the 
veteran's assertion that her reported stressor was not a 
practical joke and it was her belief it caused her PTSD.  The 
veteran asserted that she disagreed with Dr. A.F.'s opinion 
that the stressor was not sufficient to meet the criteria for 
PTSD.  The veteran stated that she assumed the men in white 
sheets were terrorists and posed a real threat to her and 
everybody at her command that night.  

In the representative's written response, dated in April 
2008, the representative asserted that the veteran's claimed 
stressors met the criteria to support a DSM-IV diagnosis of 
PTSD.  

Analysis

The Board finds that new and material evidence has been 
submitted.  Prior to the last final denial of the claim, the 
evidence included no PTSD diagnosis.  The VAMC progress 
notes, dated from July 2002 to January 2004, because they 
reflect diagnoses of PTSD, relate to an unestablished fact 
necessary to substantiate the claim.  This evidence, 
therefore, is both new and material.  C.F.R. § 3.156(a) 
(2007).  Having determined that new and material evidence has 
been submitted, the claim is reopened.

Upon reviewing the evidence in its entirety, however, the 
Board finds that service connection for an acquired 
psychiatric disorder, claimed as PTSD with depression and 
anxiety, must be denied.  In making this determination, the 
Board has weighed the probative value of the evidence both 
for and against the claim and finds that the evidence against 
the claim outweighs the evidence in favor of it.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998) (the Board must weigh the 
probative value of the evidence, and in doing so, may favor 
one medical opinion over another).  

Although the VAMC progress notes dated from July 2002 to 
January 2004 reflect diagnoses of PTSD and depression, the 
Board finds these are outweighed by evidence to the contrary.  
Specifically, the Board finds significant that the social-
industrial survey, the January 1992 psychiatric evaluation, 
all three VA examination reports, and the independent medical 
expert opinion report all failed to confirm the PTSD 
diagnosis.  The VA examination reports and independent 
medical expert opinion report are particularly probative.  In 
these reports, the examiners thoroughly discussed the 
veteran's pertinent history, both as provided by the veteran 
and as found in her claims file.  All four examiners 
supported their conclusions with rationale based on clinical 
testing.  Moreover, these reports were prepared upon 
examining the veteran for the explicit purpose of whether she 
had PTSD.  The VAMC progress notes, however, were not 
prepared for this purpose and it is not clear whether the 
examiners who diagnosed PTSD relied on accepted clinical 
testing.  Moreover, the PTSD diagnosis found in the VAMC 
progress notes was not made or confirmed by a physician.  The 
Board finds the evidence against the veteran's claim on this 
issue to be more reliable than the progress notes. 

Regarding the depression/dysthymia, anxiety, and somatoform 
diagnoses, the Board finds that these disorders clearly and 
unmistakably existed prior to service and were not aggravated 
therein.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 
(2007).  (Dysthymic Disorder is a type of Depressive 
Disorder.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 167-171).  In 
concluding that the diagnosed disorders pre-existed service, 
the Board relies on the VA examination report of April 2003 
and the independent medical expert opinion report.  In the 
April 2003 report, the examining physician explicitly found 
that the veteran's dysthymia and somatoform disorders began 
before service (i.e. during adolescence).  In the independent 
medical expert opinion report, the reviewing physician 
explicitly found the depression and anxiety began during the 
veteran's childhood.  Although it is not clear from the 
December 2004 VA examination report when Dr. S.J. felt the 
veteran's problems began, neither this report, nor any other 
evidence in the file, contradicts the April 2003 VA 
examination report or independent medical expert opinion 
report as they relate to when these disorders began.

The evidence also failed to show that the pre-existing 
disorders were aggravated in service.  The only evidence 
including a specific finding on this issue was the 
independent medical expert opinion report.  For reasons 
explained above, the Board finds that report and the opinions 
found therein to be highly probative.  There is no medical 
evidence contradicting the findings in the independent 
medical expert opinion report, and instead, the evidence 
tends to support it.  Dr. J.L.'s conclusion that the 
dysthymic and somatoform disorders were not caused by or a 
result of military service do not support a finding of in-
service aggravation; instead, it tends to show there is no 
relationship between these disorders and the veteran's 
service.  The social-industrial survey and January 1992 
psychiatric evaluation also failed to demonstrate 
aggravation.  Although these documents acknowledged the 
veteran may have experienced increased emotion as a result of 
the in-service event, this reaction was attributed to her 
personality.  There is no basis for granting service 
connection based on the diagnosis of personality disorder 
because personality disorders are not "diseases" for VA 
compensation purposes.  38 C.F.R. § 3.303(c), 4.9 (2007).        

The Board declines to give any weight to the lay statements 
submitted by the veteran concerning the etiology of her 
diagnosed psychiatric disorders and the sufficiency of her 
reported in-service stressor.  As a layperson, she has no 
professional expertise.  Lay assertions regarding medical 
matters such as diagnosis or etiology of a disability have no 
probative value because laypersons are not competent to offer 
medical opinions.  Where a claim involves issues of medical 
fact, such as causation or diagnosis, competent medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, claimed as PTSD with depression and anxiety, is 
reopened.

Service connection for an acquired psychiatric disorder, 
claimed as PTSD with depression and anxiety, is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


